Citation Nr: 1009676	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service connected death pension 
benefits.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The appellant claims as the surviving spouse of the Veteran, 
whose service includes pre-World War II service from August 
1941 to December 1941; beleaguered service from December 1941 
to April 1942; prisoner of war (POW) status from April 1942 
to January 1943; no casualty status from January 1943 to 
October 1943; status under the Missing Persons Act (MPA) 
terminated (MPAT) October 1943; recognized Guerilla Service 
form November 1943 to February 1945; and regular Philippine 
Army service from February 1945 to February 1946.  The 
Veteran died in October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran had pre-World War II service from August 1941 
to December 1941; beleaguered service from December 1941 to 
April 1942; prisoner of war (POW) status from April 1942 to 
January 1943; no casualty status from January 1943 to October 
1943; status under the Missing Persons Act (MPA) terminated 
(MPAT) October 1943; recognized Guerilla Service form 
November 1943 to February 1945; and regular Philippine Army 
service from February 1945 to February 1946.  

2.  The Veteran died in October 1999.

3.  The appellant filed the application for accrued benefits 
in December 2006.




CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA non-service- 
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2009).

2.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).

Because the law and not the evidence is dispositive of the 
issues of entitlement to accrued benefits and non-service 
connected death pension, additional factual development would 
have no bearing in the ultimate outcome.  Accordingly, VCAA 
has no effect in regards to the issues of entitlement to 
accrued benefits and non-service connected death pension.  
See Dela Cruz, supra; see also Manson v. Principi, 16 Vet. 
App. 129, 132 (2002) (VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim.")

Legal Criteria and Analysis

Preliminary Consideration

The appellant has been granted DIC based upon a finding of 
service connection for the cause of death.  DIC is a greater 
benefit than death pension.  However, the law does not 
prohibit the appellant from electing a lesser benefit.  
Therefore, this remains an appeal involving a potential 
benefits and the Board has jurisdiction to address the issue.  
Mintz v. Brown, 6 Vet. App. 277 (1994).

Death Pension

The appellant asserts that she should be awarded nonservice-
connected death pension benefits based on the Veteran's 
service.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941. Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  38 C.F.R. § 3.40(c).

An NPRC Test Form 02-03 formerly ARPC Form 632 of February 
2007 submitted by the National Personnel Records Center in 
response to a Request for Information dated that same month 
shows that the Veteran had service as follows: pre-World War 
II service from August 1941 to December 1941; beleaguered 
service from December 1941 to April 1942; prisoner of war 
(POW) status from April 1942 to January 1943; no casualty 
status from January 1943 to October 1943; status under the 
Missing Persons Act (MPA) terminated (MPAT) October 1943; 
recognized Guerilla Service form November 1943 to February 
1945; and regular Philippine Army service from February 1945 
to February 1946. 

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Therefore, the Board finds that the appellant is not eligible 
for the requested benefit; while the Veteran's service, as 
described above, may be sufficient for certain VA purposes 
(such as compensation), it is not the type of service that 
can qualify a claimant for death pension in this case.  As 
the Veteran's recognized service does not confer eligibility 
for nonservice-connected death pension benefits, the 
appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death. See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the Veteran died in October 1999.  The 
appellant filed a claim for DIC benefits in December 2006.  
This was more than one year after her spouse's death.  
Therefore, the Board concludes that the appellant's claim for 
accrued benefits must be denied as a matter of law.  See 
Sabonis, supra.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.


ORDER

Entitlement to non-service connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


